              Case 18-12537-MFW           Doc 554      Filed 07/12/19      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Liquidating, Inc., et al.,                        Case No. 18-12537 (MFW)
f/k/a/ PGHC Holdings, Inc.,
                                                       Jointly Administered
                       Debtors. 1

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON JULY 16, 2019 AT 3:00 P.M. (ET)

MATTER GOING FORWARD

1.      Debtors’ Second Motion for Entry of an Order Extending the Debtors’ Time to File
        Notices of Removal of Claims and Causes of Action Related to the Debtors’ Chapter 11
        Cases (D.I. 512, Filed 6/3/19).

        Objection Deadline: June 17, 2019 at 4:00 p.m. (ET).

        Related Pleadings:

        Responses Received:

        Status: The Debtors plan to withdraw the motion prior to the hearing if the Debtors are
        able to confirm, in consultation with the Committee, that there are no currently pending
        actions which might need to be removed. Otherwise, this matter is going forward.

FEE APPLICATIONS

2.      Interim Fee Application Hearing.

        Related Pleadings: See attached Exhibit A.

        Responses Received: None. The objection deadline to the fee applications for the
        Committee Professionals was extended to July 10, 2019 at 4:00 p.m. (ET) for the U.S.
        Trustee.

1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
        EIN, are as follows: PGHC Liquidating, Inc. (f/k/a PGHC Holdings, Inc.) (4262); PGH
        Liquidating, Inc. (f/k/a Papa Gino’s Holdings Corp.) (6681); PG Liquidating, Inc. (f/k/a Papa
        Gino’s, Inc.) (1264); PGFC Liquidating, Inc. (f/k/a Papa Gino’s Franchising Corp.) (2690);
        PGDACS Liquidating, Inc. (f/k/a Papa Gino’s/D’Angelo Card Services, Inc.) (0621); DASS
        Liquidating, Inc. (f/k/a D’Angelo Sandwich Shops, Inc.) (7947); PGPF Liquidating, Inc. (f/k/a
        Progressive Food, Inc.) (6224); DAFC Liquidating, Inc. (f/k/a D’Angelo Franchising
        Corporation) (8398); and PGDI Liquidating, Inc. (f/k/a Delops, Inc.) (7945). The Debtors’
        mailing address is 600 Providence Highway, Dedham, MA 02026.
           Case 18-12537-MFW         Doc 554      Filed 07/12/19   Page 2 of 2



      Status: The Debtors intend to submit a proposed form of order in advance of the hearing
      once the Committee files a certification of no objection or indicates any necessary
      revisions to the form of order. This matter is going forward.

Dated: July 12, 2019                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                      /s/ Matthew B. Harvey
                                      Derek C. Abbott (No. 3376)
                                      Daniel B. Butz (No. 4227)
                                      Matthew B. Harvey (No. 5186)
                                      Eric W. Moats (No. 6441)
                                      1201 N. Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, Delaware 19899-1347
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      dabbott@mnat.com
                                      dbutz@mnat.com
                                      mharvey@mnat.com
                                      emoats@mnat.com

                                      Counsel to the Debtors and Debtors in Possession




                                            -2-
